Citation Nr: 1422609	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-12 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of a right clavicle fracture (dominant hand) prior to October 3, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to June 2005 with service in Iraq from March 2004 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for residuals of a right clavicle fracture and awarded a noncompensable disability rating, effective July 1, 2005.  

Subsequently, while this matter was on appeal, the RO, in a March 2009 rating decision, increased the disability rating for residuals of a right clavicle fracture to 30 percent, effective March 3, 2008.  

In a July 2012 decision, the Board denied an increased initial disability rating for this matter, but granted an earlier effective date of October 3, 2007.  The Board also decided other issues and the Veteran appealed the July 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In a September 2013 memorandum decision, the Court vacated the Board's July 2012 decision and remanded the issue of entitlement to an initial compensable disability rating for the residuals of a right clavicle fracture for the period prior to October 3, 2007.  The Board's other determinations were not appealed and were not disturbed by the Court's decision.  

Jurisdiction of this appeal has now been transferred to the RO in Pittsburgh, Pennsylvania.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

For the period prior to October 3, 2007, the Veteran's residuals of a right clavicle fracture (dominant hand) disability were manifested by abduction and forward flexion to 180 degrees and internal and external rotation to 90 degrees on repetition and functional loss with pain on movement.  


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating, but no higher, for the residuals of a right clavicle fracture (dominant hand) have been met for the period prior to October 3, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.44, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The provisions of the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the Court have been fulfilled by information provided to the Veteran in a letter from the RO dated in September 2005.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Veteran was granted service connection for the residuals of a right clavicle fracture disability and assigned an initial disability rating and effective date in the rating decision currently on appeal.  As this claim was more than substantiated in that it was proven, the purpose that the notice is intended to serve has been fulfilled and no additional notice is required for this claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran has not alleged prejudice with respect to the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The Veteran was notified in the correspondence identified above of the criteria for establishing service connection for the residuals of a right clavicle fracture, and his and VA's respective duties for obtaining evidence.  While the Veteran was not formally notified of how VA determines disability ratings or establishes effective dates, in relation to this claim, the record demonstrates that the Veteran had actual knowledge of his right to appeal ratings and effective dates because he did so.  

VA is required to aid a claimant in the procurement of pertinent records, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA also is required to provide a medical examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  

The Veteran's VA treatment records have been obtained and an adequate and thorough VA medical examination was conducted regarding the Veteran's claim in October 2005.  Neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has been remanded by the Court for further adjudication.  He was scheduled for a Board hearing, but did not appear.  A postponement was not requested or granted, and the Veteran has not provided any reason for his failure to appear nor has he asked that the hearing be rescheduled.  Under these circumstances, his request for a hearing was deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2013).  

Therefore, the Board finds that no further notice or assistance is required and that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Ratings - Laws and Regulations 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2.  Rating of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, resolution of reasonable doubt is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

In evaluating the Veteran's higher initial rating claim for the right shoulder disorder, the Board also must consider any pain, excess motion, weakness, incoordination, excess fatigability, and such other factors, when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45 (2012); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Factual Background and Analysis

The Veteran seeks a higher initial rating than the initial noncompensable rating assigned for his residuals of a right clavicle fracture disability.  Service connection for the residuals of a right clavicle fracture was granted in the August 2007 rating decision now on appeal and an initial noncompensable rating was granted, effective July 1, 2005, the day after his discharge from active duty.  He contended in his January 2008 Notice of Disagreement that a higher rating was appropriate because of pain on use and limited range of motion.  

As noted in the Introduction, during the period of the appeal the RO, in a March 2009 rating decision, increased the disability rating to 30 percent, effective March 3, 2008.  In the July 2012 Board decision, the effective date of this 30 percent rating was then extended back to October 3, 2007.  The Court specifically did not disturb this earlier effective date when it otherwise vacated the Board's July 2012 decision.  Thus, the adjudication which follows is concerned only with the time period from July 1, 2005, the effective date of service connection, and October 2, 2007.  

The Veteran's right shoulder disability has been rated under Diagnostic Codes 5203-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5203 sets forth the criteria for rating impairment of the clavicle or scapula and Diagnostic Code 5201 sets forth the criteria for rating limitation of motion of the arm.  

Under Diagnostic Code 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body.  38 C.F.R. § 4.71a.  Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Id.  Malunion of the clavicle or scapula also warrants a 10 percent rating.  Id.  

Under Diagnostic Code 5201, limitation of motion to shoulder level in the major or minor extremity warrants the minimum 20 percent rating.  Limitation of motion to midway between side and shoulder level in the major extremity warrants a 30 percent rating.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In determining whether the Veteran had limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  

For VA purposes, normal range of shoulder motion is: forward elevation (flexion) from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; and internal and external rotation from 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

Service treatment records revealed bilateral clavicular fractures in 1998 and ongoing complaints related to the right shoulder.  The Veteran's April 2005 discharge examination noted chronic shoulder pain with a history of bilateral clavicle fractures, poorly healed, but full range of motion with the right clavicle.  

In a September 2005 signed statement the Veteran indicated that he had not been treated since his discharge from service in June 2005.  

The Veteran underwent a VA examination in October 2005.  At this point in time he had only been employed post-service for one month, as a printer's apprentice at the local newspaper, and had not missed any work due to his shoulder condition.  He complained that due to left clavicular pain as the result of an in-service motor vehicle accident he had worn packs and had the straps adjusted to put the majority of the pressure on his right clavicle.  He said he was told there was a fracture, but the examiner stated there was no specific traumatic injury.  The Veteran stated that he had right clavicular pain on a daily basis and this pain was not associated with activity.  It could radiate across the right precordium into the right shoulder girdle.  He did not participate in any racquet sports or golf, but was able to throw a ball.  He told the examiner that he was unable to lie on his right shoulder at night because of pain.  

On examination, there were no clavicular deformities or tenderness to palpation or muscle atrophy.  Range of motion measurements showed that the shoulders abducted to 180 degrees, forward flexion was to 180 degrees, and internal and external rotation were to 90 degrees.  The examiner noted that these motions were done repetitively with a two-pound weight.  An X-ray study of the right shoulder showed no degenerative changes and no fracture or dislocation was appreciated.  There was mild thickening of the distal third of the right clavicle, and it was noted this might have been secondary to a previous injury.  

The Veteran is right-handed, according to the October 2005 VA examination, so his right side is considered dominant for rating purposes.  

The Board finds that an initial compensable rating for the residuals of a right clavicle fracture based on limitation of motion, for the period prior to October 3, 2007, is not warranted.  Specifically, the Veteran could raise his arms above shoulder level in October 2005, according to the VA examination of that date.  In addition, range of motion measured during that VA examination was within normal limits.  Therefore, the lowest compensable rating in the schedular criteria under Diagnostic Code 5201 for the Veteran's residuals of a right clavicle fracture is not warranted for this time period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Since the Veteran had full range of motion of the right shoulder demonstrated in the October 2005 VA examination, the Board cannot find for the period prior to October 3, 2007, that the right shoulder disability warranted a compensable rating under Diagnostic Code 5200 (favorable ankylosis of scapulohumeral articulation with abduction to 60 degrees are required for a compensable rating), or under Diagnostic Code 5202 (malunion of the humerus with a moderate or marked deformity are required for a compensable rating).  See 38 C.F.R. §§ Diagnostic Codes 5200, 5202 (2013).  

In addition, a higher or 10 percent rating under Diagnostic Code 5010 or 5003 for arthritis of the shoulder requires X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  Here, the Board is only reviewing the rating of the right shoulder joint in the time period prior to October 3, 2007, so a 10 percent disability rating for residuals of a right clavicle fracture based on Diagnostic Code 5010 (through Diagnostic Code 5003) is not available because there is no X-ray evidence of arthritis at that time.  

However, as the Court pointed out in its September 2013 opinion, the Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The VA examination of record for the time period on appeal noted normal range of motion of the right shoulder, but also noted the Veteran's complaints of pain.  For example, the Veteran stated that he had right clavicular pain on a daily basis, that this pain was not associated with activity, and that he was unable to lie on his right shoulder at night because of pain.  While pain alone does not constitute a functional loss under VA regulations, see Mitchell v. Shinseki, 25 Vet. App. 32 (2011), here the evidence is sufficient to show that the Veteran's right shoulder pain resulted in additional functional limitation comparable to the 10 percent rating criteria under Diagnostic Code 5203 for malunion of the clavicle or nonunion of the clavicle without loose movement.  The evidence is not sufficient to warrant a 20 percent rating where there is nonunion of the clavicle with loose movement, dislocation of the clavicle, or limitation of motion of the right arm to the shoulder level is present, as these were not shown, nor are they approximated.  The October 2005 VA examiner specifically found and cited in his report examples of functional loss due to pain in the right shoulder due to pain on movement even with normal range of motion measurements.  Therefore, an initial 10 percent rating under Diagnostic Code 5203 is warranted for impairment of the clavicle for the time period on remand from the Court.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203; DeLuca v. Brown, 8 Vet. App. 202 (1995); and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board observes that the newly-assigned initial 10 percent rating for impairment of the right clavicle under Diagnostic Code 5203 contemplates the effects of any pain, fatigue, swelling, weakness, or lack of endurance.  In this case, the VA examiner noted no additional functional loss or impairment but for pain on movement and at rest.  Accordingly, consideration of other factors of functional limitation would not support the grant of any higher or separate rating than what has been decided herein.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board acknowledges the Veteran's assertions that his right shoulder was painful in the time period prior to October 3, 2007, and that he should have received a higher rating for the residuals of a right clavicle fracture.  In fact, the Board herein has awarded a higher initial 10 percent disability rating for the right clavicle fracture residuals due to functional loss.  As a layperson the Veteran is only competent to report observable symptoms, not clinical findings which are applied to VA's Schedule for Rating Disabilities.  Barr v. Nicholson,  21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405 (1998).  The Veteran's symptomatology and treatment, in the period prior to October 3, 2007, do not meet the criteria set forth in the applicable regulations that would permit a higher initial rating based on limitation of motion, although a higher initial rating is being granted herein based on functional impairment due to pain.  Despite the Veteran's statements as to the symptoms of his right shoulder disability, the objective evidence before the Board shows that those manifestations do not satisfy the diagnostic criteria for any higher or separate ratings than what has been decided herein.  

To the extent that the Veteran has asserted that he warrants a higher rating for his right shoulder disability, for the period prior to October 3, 2007, the Board finds that the preponderance of the evidence for this period supports no higher or separate rating than the 10 percent disability rating assigned herein for functional impairment, as suggested by the Court itself in its September 2013 decision.  The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against any additional higher or separate ratings in this appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A further staged rating for the right shoulder, beyond those noted already in the July 2012 Board decision and the Court's September 2013 decision, is also not warranted, as there is no identifiable period during this portion of the appeal period during which the Veteran's right shoulder disability manifested symptoms meriting a higher or separate disability rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The above determination for the Veteran's right shoulder disability is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of a disability rating for the right shoulder on an extraschedular basis during the period prior to October 3, 2007.  38 C.F.R. § 3.321(b).  

To determine whether a claim should be referred for consideration of an extraschedular rating requires an analytical process.  First, a determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology must be made.  If the rating criteria are inadequate, the Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors, such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, there has been no showing that the Veteran's right shoulder disability picture prior to October 3, 2007, is not adequately contemplated by the applicable schedular rating criteria discussed above.  The Veteran's right shoulder disorder and treatment were measured against the applicable criteria as authorized by associated statutes, regulations, and case law and, while range of motion of the right shoulder was within normal limits, the Veteran was granted a higher initial rating nevertheless for functional impairment due to pain.  The applicable schedular rating criteria, therefore, appear adequate in this case.  Thus, the Board need not consider whether the Veteran's right shoulder disability picture prior to October 3, 2007, includes exceptional factors.  The Board finds that referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted for the period prior to October 3, 2007.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An initial disability rating of 10 percent, but no higher, for residuals of a right clavicle fracture (dominant hand) prior to October 3, 2007, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


